Exhibit 10.41.3

 

Synplicity Variable Incentive Pay Plan

 

Adopted February 17, 2005, Amended through January 30, 2008

Effective as of January 1, 2008

 

Plan Summary

 

The Synplicity Variable Incentive Pay Plan (“VIPP”) ties a portion of total
employee compensation to the performance of Synplicity, Inc. (the “Company”),
aligning employees to a common set of objectives and creating a “performance
culture” throughout the Company.   The VIPP became effective April 1, 2005.  The
plan participants are U.S. non-commissioned employees.  Other plan participants
may be added to the VIPP by the Board of Directors (“Board”) by resolution.

 

VIPP payments are earned and paid quarterly based on achievement of a VIPP
quarterly target revenue range, quarterly target operating income range and one
or more additional Company objectives. The VIPP quarterly revenue and operating
income target ranges for the entire fiscal year are determined by the Company’s
Board at the beginning of each fiscal year, and the other Company objectives are
determined quarterly. The Board determines whether the various target ranges are
achieved, missed, or exceeded, and calculates the resulting quarterly payouts,
with input from the Chief Executive Officer (CEO).  Variable pay percentages
correspond to individual job categories and are consistent with industry levels
as determined by compensation survey information.

 

Plan Details

 


1.               THE PURPOSE OF THE PLAN IS TO CREATE A CLOSER RISK/REWARD
RELATIONSHIP BETWEEN COMPENSATION AND PERFORMANCE THAT PROMOTES A “PERFORMANCE
CULTURE.”


 


2.  PLAN PARTICIPANT ELIGIBILITY


 


A.               ALL NON-COMMISSIONED, U.S. FULL-TIME AND PART-TIME EXEMPT
EMPLOYEES ARE INCLUDED IN THE VIPP.


 


I.                  ANY NON-COMMISSIONED U.S. EMPLOYEES WHO ARE NOT EITHER
FULL-TIME EMPLOYEES OR PART-TIME EXEMPT EMPLOYEES ARE EXCLUDED FROM THE PLAN.


 


II.               NEW HIRES WILL PARTICIPATE FROM DATE OF EMPLOYMENT AND ARE
ELIGIBLE TO RECEIVE A PRO RATA SHARE OF THE PLAN PAYOUT AMOUNT IN THEIR FIRST
QUARTER OF EMPLOYMENT.


 


III.            A PLAN PARTICIPANT MUST BE AN ACTIVE U.S. EMPLOYEE ON THE LAST
DAY OF A CALENDAR QUARTER IN ORDER TO BE ELIGIBLE FOR A POTENTIAL VIPP PAYOUT
FOR THAT QUARTER, BECAUSE PAYMENTS ARE CONSIDERED EARNED ON THE LAST DAY OF EACH
QUARTER.

 

1

--------------------------------------------------------------------------------



 


IV.           PLAN PARTICIPANTS FOR WHOM EMPLOYMENT WITH THE COMPANY IS
TERMINATED NON-VOLUNTARILY SHALL BE AN EXCEPTION TO (III) ABOVE AND ARE ELIGIBLE
TO RECEIVE PLAN PAYOUT FOR THE QUARTER OF THEIR TERMINATION, PRO RATA BASED ON
THEIR LENGTH OF EMPLOYMENT DURING THE QUARTER.


 


V.              EMPLOYEES ON LEAVES OF ABSENCE SHALL BE AN EXCEPTION TO
(III) ABOVE AND ARE ELIGIBLE FOR VIPP PARTICIPATION FOR ANY PORTION OF LEAVE
THAT IS PAID BY THE COMPANY.  FOR UNPAID LEAVES OF ANY KIND, THE VIPP WILL BE
SUSPENDED, AND EMPLOYEES WILL EARN A PRO RATA SHARE OF THE PLAN PAYOUT FOR THE
COMPANY PAID PORTION DURING THE QUARTERS THEY ARE STARTING OR RETURNING FROM
UNPAID LEAVE.


 


3.                 PLAN PARTICIPANT VARIABLE COMPENSATION TARGET AMOUNT AND
PERCENTAGES BY JOB CATEGORY


 


A.               THE TARGET PERCENTAGE OF AN EMPLOYEE’S COMPENSATION THAT IS
VARIABLE UNDER THE VIPP (ASSUMING A 100% PAYOUT PERCENTAGE) IS BASED UPON THE
EMPLOYEES’ JOB CATEGORY. THE COMPANY’S BOARD MAY AMEND THE VIPP TO CHANGE THE
VARIABLE PERCENTAGE FOR ANY JOB CATEGORY EFFECTIVE APRIL 1 OF ANY YEAR.


 


B.              THE VARIABLE PERCENTAGE TARGET TABLE (SHOWING THE TARGET
PERCENTAGE OF AN EMPLOYEE’S COMPENSATION THAT IS VARIABLE UNDER THE VIPP,
ASSUMING A 100% PAYOUT PERCENTAGE) IS AS FOLLOWS:

 

Job Category

 

Variable %

CEO

 

TBD

 

 

 

Sr. VP/VP

 

20%

 

 

 

Director/Sr. Staff Eng.

 

[***]%

 

 

 

Manager/Staff Eng.

 

[***]%

 

 

 

Individual Contributor

 

[***]%

 


C.               THE NON-VARIABLE AND VARIABLE AMOUNTS OF AN EMPLOYEE’S
COMPENSATION ARE RECALCULATED AND PRORATED IMMEDIATELY UPON ANY CHANGES IN
COMPENSATION AND/OR JOB CATEGORY, AS APPLICABLE.


 

d.              For example, if an employee who is a manager and has cash
compensation of $100,000 receives a 3% annual increase, his compensation going
forward will be established as a $92,700 base compensation ($100,000 * 1.03 *
90%), and a $10,300 variable compensation ($100,000 * 1.03 * 10%).  The new base
amount will be paid in semi-monthly payments of $3,862.50 ($92,700 / 24), and
the variable amount will be determined in accordance with the payout formula and
other terms of the VIPP.  Note that the actual amount of the variable
compensation paid to this employee per quarter may be more or

 

--------------------------------------------------------------------------------

[***] Confidential treatment requested pursuant to a request for confidential
treatment filed with the Securities and Exchange Commission.  Omitted portions
have been filed separately with the Commission.

 

2

--------------------------------------------------------------------------------


 

less than $2,575 ($10,300 / 4), which is the amount calculated assuming 100% as
the payout percentage. Additionally, if the compensation increase was effective
in the middle of the quarter, the amounts would be prorated accordingly.

 


E.               NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS PLAN, IN THE
EVENT OF A MERGER, ACQUISITION OR OTHER TRANSACTION IN WHICH THE SHAREHOLDERS OF
THE COMPANY PRIOR TO THE TRANSACTION HOLD LESS THAN 50% OF THE SURVIVING ENTITY
IMMEDIATELY AFTER THE TRANSACTION, FOR PURPOSES OF ANY OTHER SYNPLICITY, INC.
BENEFIT PLAN OR COMPANY AGREEMENT (AS IT APPLIES TO PARTICIPANTS IN THE VIPP),
“ANNUAL BASE SALARY” SHALL BE DEEMED TO EQUAL AN AMOUNT THAT EQUALS CURRENT BASE
COMPENSATION AND VARIABLE COMPENSATION AS DETERMINED UNDER THE TERMS OF THE VIPP
CALCULATED USING 100% AS THE PAYOUT PERCENTAGE FOR THE YEAR.


 


4.                 PLAN PAYOUT FORMULA


 


A.               THE “PLAN PAYOUT FORMULA” THAT DETERMINES THE PAYOUT PERCENTAGE
IS AS FOLLOWS:


 


PLAN PAYOUT % = REVENUE ACHIEVEMENT X 40%   +   OPERATING INCOME ACHIEVEMENT X
40% +   COMPANY OBJECTIVE ACHIEVEMENT X 20%


 


THIS FORMULA “WEIGHTS” REVENUE AND OPERATING INCOME ACHIEVEMENT EQUALLY AT 40%
EACH (OR A TOTAL OF 80%) WHEN CALCULATING THE PAYOUT, AND “WEIGHTS” THE OTHER
COMPANY OBJECTIVES AT 20% WHEN CALCULATING THE PAYOUT.


 


B.              FOR EVERY CALENDAR QUARTER IN WHICH THE VIPP IS EFFECTIVE (“VIPP
QUARTER”), THE COMPANY’S BOARD OF DIRECTORS WILL GENERALLY DETERMINE THE PLAN
PAYOUT % FOR THAT QUARTER WITHIN ONE MONTH AFTER THE QUARTER ENDS. THE
DETERMINATION BY THE COMPANY’S BOARD OF DIRECTORS IS FINAL AND BINDING.


 

c.               If the computed Plan Payout % as determined in sections 4, 5,
6, and 7 herein exceeds 100%, in no case will the actual quarterly payment above
100% of VIPP payout exceed 50% of operating profit in excess of the quarterly
operating income target (QOIT, defined in section 6).

 

d.              Example Plan Payout % Calculations

 


I.                  ASSUME A REVENUE ACHIEVEMENT OF 100%, OPERATING INCOME
ACHIEVEMENT OF 100% AND COMPANY OBJECTIVE ACHIEVEMENT OF 80%, THEN:


 

Plan Payout % = (100% x 40%)  +  (100% x 40%)  +  (80% x 20%)

                           = 0.4 + 0.4 + 0.16

                           = 0.96 or 96%

 

ii.                     Assume a Revenue Achievement of 130%, Operating Income
Achievement of 94% and Company Objective Achievement of 100%, then:

 

Plan Payout % = (130% x 40%)  +  (94% x 40%)  +  (100% x 20%)

                                = 0.52 + 0.376 + 0.20

                                = 1.096 or 109.6%

                                = 100% (VIPP payout cannot exceed 100% if the
operating income target is not achieved, as described in section 4.c above)

 

3

--------------------------------------------------------------------------------



 


5.                 PROCESS FOR PLAN COMMUNICATION, PAYOUT DETERMINATION, AND
PAYMENT


 


A.               FOR EVERY CALENDAR QUARTER IN WHICH THE VIPP IS EFFECTIVE
(“VIPP QUARTER”), COMPANY MANAGEMENT WILL COMMUNICATE THE CURRENT QUARTERLY
REVENUE TARGET, QUARTERLY OPERATING INCOME TARGET, REVENUE RANGE PERCENTAGE USED
TO CALCULATE THE TARGET REVENUE RANGE, OPERATING INCOME RANGE PERCENTAGE USED TO
CALCULATE THE TARGET OPERATING INCOME RANGE, AND OTHER VIPP COMPANY OBJECTIVES
TO PLAN PARTICIPANTS AT THE REGULAR QUARTERLY EMPLOYEE MEETING. ADDITIONALLY,
COMPANY MANAGEMENT WILL COMMUNICATE THE TOTAL OF THE FOUR QRTS, THE TOTAL OF THE
FOUR QOITS, THE REVENUE RANGE PERCENTAGE, AND THE OPERATING INCOME RANGE
PERCENTAGE FOR THE YEAR AT THE FIRST REGULAR QUARTERLY EMPLOYEE MEETING OF THE
YEAR.


 


B.              THE COMPANY’S BOARD OF DIRECTORS WILL GENERALLY DETERMINE THE
PLAN PAYOUT % FOR EACH QUARTER WITHIN ONE MONTH AFTER THAT QUARTER ENDS. THE
DETERMINATION BY THE COMPANY’S BOARD OF DIRECTORS IS FINAL AND BINDING.


 


C.               COMPANY MANAGEMENT WILL COMMUNICATE THE PLAN PAYOUT % FOR THE
PRECEDING VIPP QUARTER TO PLAN PARTICIPANTS AT THE REGULAR QUARTERLY EMPLOYEE
MEETING FOLLOWING THE VIPP QUARTER.


 


D.              PAYMENTS TO EMPLOYEES UNDER THE VIPP ARE ANTICIPATED TO BE MADE
BY THE 15TH OF THE SECOND MONTH FOLLOWING THE APPLICABLE VIPP QUARTER, EXCEPT
THAT THE COMPANY’S BOARD OF DIRECTORS CAN ASK MANAGEMENT TO REASONABLY DELAY
PAYMENT, AT ITS SOLE DISCRETION, IF IT DETERMINES THAT MORE TIME IS REQUIRED TO
MAKE AN ACCURATE DETERMINATION OF THE PLAN PAYOUT %.


 

e.               In no event will VIPP payments be delayed past March 15 of the
year following the year to which the VIPP applies.

 


6.                 THE REVENUE ACHIEVEMENT AND OPERATING INCOME ACHIEVEMENT USED
IN THE PLAN PAYOUT FORMULA


 


A.               OVERVIEW


 


I.                  EACH YEAR, GENERALLY IN JANUARY, THE COMPANY’S BOARD OF
DIRECTORS WILL DETERMINE VIPP QUARTERLY REVENUE TARGETS (“QRT”), QUARTERLY
OPERATING INCOME TARGETS (“QOIT”), A REVENUE RANGE PERCENTAGE USED TO CALCULATE
THE VIPP QUARTERLY TARGET REVENUE RANGES (“REVENUE RANGE PERCENTAGE”), AND AN
OPERATING INCOME RANGE PERCENTAGE USED TO CALCULATE THE VIPP QUARTERLY TARGET
OPERATING INCOME RANGES (“OPERATING INCOME RANGE PERCENTAGE”) FOR THE CURRENT
FISCAL YEAR AFTER CONSULTATION WITH MANAGEMENT. QRTS, QOITS, THE REVENUE RANGE
PERCENTAGE, AND THE OPERATING INCOME RANGE PERCENTAGE ARE DETERMINED
SPECIFICALLY FOR THE VIPP, AND ARE NOT NECESSARILY THE SAME AS OTHER INTERNAL
GOALS OR EXTERNAL FINANCIAL “GUIDANCE” GIVEN TO THE PUBLIC IN THE COMPANY’S
FINANCIAL CONFERENCE CALLS.


 


II.               THE TARGET REVENUE RANGE FOR A VIPP QUARTER IS DEFINED AS THE
QUARTERLY REVENUE TARGET FOR THE QUARTER (QRT) PLUS OR MINUS THE REVENUE RANGE
PERCENTAGE. THE TARGET OPERATING INCOME RANGE FOR A

 

4

--------------------------------------------------------------------------------



 


VIPP QUARTER IS DEFINED AS THE QUARTERLY OPERATING INCOME TARGET FOR THE QUARTER
(QOIT) PLUS OR MINUS THE OPERATING INCOME RANGE PERCENTAGE.


 


III.            THE REVENUE ACHIEVEMENT AND OPERATING INCOME ACHIEVEMENT
PERCENTAGES IN THE PLAN PAYOUT FORMULA ARE COMPUTED AS SHOWN IN SECTIONS 6.C AND
6.D, AND REPRESENT HOW WELL THE COMPANY ACHIEVED ITS VIPP QUARTERLY TARGET
RANGES. A HIGH REVENUE ACHIEVEMENT OR OPERATING INCOME ACHIEVEMENT (100% OR
MORE) INDICATES THE COMPANY MET OR EXCEEDED ITS VIPP QUARTERLY REVENUE OR
OPERATING INCOME TARGET RANGES, RESPECTIVELY. A REVENUE ACHIEVEMENT OR OPERATING
INCOME ACHIEVEMENT LESS THAN 100% INDICATES THE COMPANY FELL SHORT OF ITS VIPP
QUARTERLY REVENUE OR OPERATING INCOME TARGET RANGES, RESPECTIVELY. THE ACTUAL
REVENUE AND OPERATING INCOME NUMBERS FOR THE QUARTER THAT ARE USED IN THE
FORMULAS TO DETERMINE REVENUE ACHIEVEMENT AND OPERATING INCOME ACHIEVEMENT ARE
TAKEN FROM THE COMPANY’S FINANCIAL STATEMENTS, WITH ACTUAL OPERATING INCOME ON A
PROFORMA BASIS.


 


IV.           ALTHOUGH IT IS THE GOAL THAT QRTS, QOITS, THE REVENUE RANGE
PERCENTAGE, AND THE OPERATING INCOME RANGE PERCENTAGE WILL GENERALLY NOT CHANGE
THROUGHOUT THE YEAR ONCE THEY ARE SET BY THE BOARD, THE BOARD RESERVES THE RIGHT
TO MAKE CHANGES TO THEM, IF, IN ITS SOLE DISCRETION, MARKET CHANGES OR OTHER
CIRCUMSTANCES WARRANT CHANGES TO THE TARGETS.  THE EFFECTIVENESS OF ANY SUCH
CHANGE OF FINANCIAL TARGETS ADVERSE TO A PLAN PARTICIPANT WITH RESPECT TO THE
QUARTERLY PERIOD THEN UNDERWAY SHALL BE SUBJECT TO THE CONSENT OF THE AFFECTED
PLAN PARTICIPANT;  PROVIDED, HOWEVER THAT CONSENT OF AFFECTED PLAN PARTICIPANTS
SHALL NOT BE REQUIRED IF THE BOARD CHANGES THE QRT, QOIT, THE REVENUE RANGE
PERCENTAGE AND THE OPERATING INCOME RANGE PERCENTAGE WITH RESPECT TO THE
QUARTERLY PERIOD UNDERWAY TO ACCOUNT FOR THE IMPACT OF MERGERS OR ACQUISITIONS
COMPLETED BY SYNPLICITY, CHANGES IN APPLICABLE FINANCIAL ACCOUNTING RULES, OR
FOR THE IMPACT OF CORPORATE RESTRUCTURINGS OR REORGANIZATIONS.


 


B.              PROCESS FOR DETERMINING REVENUE ACHIEVEMENT AND OPERATING INCOME
ACHIEVEMENT


 


I.                  COMPANY MANAGEMENT CALCULATES THE REVENUE ACHIEVEMENT AND
OPERATING INCOME ACHIEVEMENT FOR A VIPP QUARTER AND SUBMITS THEM TO THE BOARD
FOR REVIEW. THE BOARD REVIEWS MANAGEMENT’S CALCULATIONS AND DETERMINES THE
REVENUE ACHIEVEMENT AND OPERATING INCOME ACHIEVEMENT TO BE USED IN THE PLAN
PAYOUT FORMULA, SUCH DETERMINATIONS BEING FINAL AND BINDING.


 


C.               CALCULATION OF REVENUE ACHIEVEMENT FOR A VIPP QUARTER


 


I.                  REVENUE ACHIEVEMENT RANGES FROM 0% TO 200%. IF THE ACTUAL
REVENUE ACHIEVED IS WITHIN THE TARGET REVENUE RANGE, THE REVENUE ACHIEVEMENT IS
100%. FOR EVERY 1% OF THE QRT ACHIEVED ABOVE THE HIGH END OF THE TARGET REVENUE
RANGE, THERE IS A CORRESPONDING 10% INCREASE IN THE REVENUE

 

5

--------------------------------------------------------------------------------



 


ACHIEVEMENT PERCENTAGE, FOR A MAXIMUM REVENUE ACHIEVEMENT OF 200%. FOR EVERY 1%
OF THE QRT THAT THE COMPANY FALLS BELOW THE LOW END OF THE TARGET REVENUE RANGE,
THERE IS A CORRESPONDING DECREASE IN THE REVENUE ACHIEVEMENT PERCENTAGE, FOR A
MINIMUM REVENUE ACHIEVEMENT OF 0%.


 


II.               EQUATIONS USED TO CALCULATE REVENUE ACHIEVEMENT

 


THE REVENUE ACHIEVEMENT RANGES FROM 0% TO 200% AND USES THE FOLLOWING EQUATIONS
TO CALCULATE THE VALUE WITHIN THAT RANGE.

 


IF THE ACTUAL REVENUE ACHIEVED DURING THE PRIOR VIPP QUARTER IS:

 

1.               Within the target revenue range (QRT plus or minus the Revenue
Range Percentage), then the Revenue Achievement equals:

 

100%

 

2.               Above the top of the target revenue range (greater than QRT
plus the Revenue Range Percentage), then the Revenue Achievement equals:

 

100%  +  10 x [ (actual revenue/QRT - 1) - Revenue Range Percentage ]

 

3.               Below the bottom of the target revenue range (less than QRT
minus the Revenue Range Percentage), then the Revenue Achievement equals:

 

100%  -  10 x [ (1 - actual revenue/QRT) - Revenue Range Percentage ]

 


III.                        EXAMPLE REVENUE ACHIEVEMENT CALCULATIONS


 


ASSUME THE QRT FOR A VIPP QUARTER IS $18,000,000 AND THE REVENUE RANGE
PERCENTAGE IS 2%:


 

1.               If the actual revenue achieved is $18,100,000, then the Revenue
Achievement is 100%. $18,100,000 falls within the target revenue range of
$18,000,000 plus or minus 2% (at, or between $17,640,000 and $18,360,000), so
the Revenue Achievement equals 100%.

 

2.               If the actual revenue achieved is $17,700,000, then the Revenue
Achievement is 100%. $17,700,000 falls within the target revenue range of
$18,000,000 plus or minus 2% (at, or between $17,640,000 and $18,360,000), so
the Revenue Achievement equals 100%.

 

3.               If the actual revenue achieved is $18,900,000, then the Revenue
Achievement is above the top of the target revenue range (greater than
$18,000,000 plus 2%, or $18,360,000), and the Revenue Achievement equals:

 

100%  +  10 x [ ($18,900,000/$18,000,000 - 1) - 0.02 ] = 1.30 or 130%

 

4.               If the actual revenue achieved is $17,500,000, then the Revenue
Achievement is below the bottom of the target revenue range (less than
$18,000,000 minus 2%, or $17,640,000), and the Revenue Achievement equals:

 

100%  -  10 x [ (1 - $17,500,000/$18,000,000) - 0.02 ] = 0.9222 or 92.22%

 

6

--------------------------------------------------------------------------------


 


D.              CALCULATION OF OPERATING INCOME ACHIEVEMENT FOR A VIPP QUARTER


 


I.                  AS THE AMOUNT OF THE VIPP PAYOUT AFFECTS THE FINANCIAL
RESULTS OF THE COMPANY, THROUGHOUT THE CALCULATION OF OPERATING INCOME
ACHIEVEMENT, “ACTUAL OPERATING INCOME” REFERS TO OPERATING INCOME ACHIEVED AFTER
THE TOTAL COST OF THE VIPP PAYOUT IS CONSIDERED.


 


II.               OPERATING INCOME ACHIEVEMENT RANGES FROM 0% TO 200%. IF THE
ACTUAL OPERATING INCOME ACHIEVED IS WITHIN THE TARGET OPERATING INCOME RANGE,
THE OPERATING INCOME ACHIEVEMENT IS 100%. FOR EVERY 1% OF THE QOIT ACHIEVED
ABOVE THE HIGH END OF THE OPERATING INCOME RANGE, THERE IS AN INCREASE IN THE
OPERATING INCOME ACHIEVEMENT PERCENTAGE, FOR A MAXIMUM OPERATING INCOME
ACHIEVEMENT OF 200%. FOR EVERY 1% OF THE QOIT THAT THE COMPANY FALLS BELOW THE
LOW END OF THE OPERATING INCOME RANGE, THERE IS A DECREASE IN THE OPERATING
INCOME ACHIEVEMENT PERCENTAGE, FOR A MINIMUM OPERATING INCOME ACHIEVEMENT OF 0%.


 


III.            EQUATIONS USED TO CALCULATE OPERATING INCOME ACHIEVEMENT

 

The Operating Income Achievement ranges from 0% to 200% and uses the following
equations to calculate the value with that range  (excludes the effect of
computing Operating Income Achievement after consideration of payout of the VIPP
at other than 100%):

 

If the actual operating income achieved during the prior VIPP Quarter is:

 

1.               Within the target operating income range (QOIT plus or minus
the Operating Income Range Percentage), then the Operating Income Achievement
equals:

 

100%

 

2.               Above the top of the target operating income range (greater
than QOIT plus the Operating Income Range Percentage), then the Operating Income
Achievement equals:

 

1 + [ (actual operating income -  top of operating income range) / (QRT x .0333)
]

 

3.               Below the bottom of the target operating income range (less
than QOIT minus the Operating Income Range Percentage), then the Operating
Income Achievement equals:

 

1 - [ (bottom of operating income range - actual operating income) / (QRT x
.0333) ]

 

(Note that the denominator in equations number 2 and 3 contains the quarterly
revenue target, so as the Company’s revenue grows, the operating income range
will have to scale/grow with it.)

 


IV.           EXAMPLE OPERATING INCOME ACHIEVEMENT CALCULATIONS (EXCLUDES THE
EFFECT OF COMPUTING OPERATING INCOME ACHIEVEMENT AFTER CONSIDERATION OF PAYOUT
OF THE VIPP AT OTHER THAN 100%)

 

7

--------------------------------------------------------------------------------



 


ASSUME THE QOIT FOR A VIPP QUARTER IS $1,350,000, THE QRT IS $18,000,000, AND
THE OPERATING INCOME RANGE PERCENTAGE IS 5%:


 

1.               If the actual operating income is $1,400,000, then the
Operating Income Achievement is 100%. $1,400,000 falls within the target
operating income range of $1,350,000 plus or minus 5% (at, or between $1,282,500
and $1,417,500), so the Operating Income Achievement equals 100%.

 

2.               If the actual operating income is $1,290,000, then the
Operating Income Achievement is 100%. $1,290,000 falls within the target
operating income range of $1,350,000 plus or minus 5% (at, or between $1,282,500
and $1,417,500), so the Operating Income Achievement equals 100%.

 

3.               If the actual operating income is $1,500,000, then the
Operating Income Achievement is above the top of the target operating income
range (greater than $1,350,000 plus 5%, or $1,417,500), and the Operating Income
Achievement equals:

 

1  +  [ ($1,500,000 - $1,417,500) / ($18,000,000 x .0333) ] = 1.1376 or 113.76%

 

4.               If the actual operating income is $1,175,000, then the
Operating Income Achievement is below the bottom of the target operating income
range (less than $1,350,000 minus 5%, or $1,282,500), and the Operating Income
Achievement equals:

 

1  -  [ ($1,282,500 - $1,175,000) / ($18,000,000 x .0333) ] = 0.8207 or 82.07%

 


7.                 THE COMPANY OBJECTIVE ACHIEVEMENT USED IN THE PLAN PAYOUT
FORMULA


 


A.               OVERVIEW


 


I.                  THE COMPANY OBJECTIVE ACHIEVEMENT IS A METRIC THAT MEASURES
WHETHER THE COMPANY ACHIEVES IMPORTANT COMPANY PERFORMANCE OBJECTIVES THAT HAVE
BEEN ESTABLISHED SPECIFICALLY FOR THE VIPP.


 


II.               EACH VIPP QUARTER THE COMPANY’S BOARD OF DIRECTORS, IN
CONSULTATION WITH THE CEO, WILL DETERMINE VIPP COMPANY OBJECTIVES (“VCOS”) FOR
THAT VIPP QUARTER. THE VCOS MAY INCLUDE LONG TERM OR SHORT TERM OBJECTIVES, AND
SOME LONG TERM VCOS MAY BE DETERMINED AT THE BEGINNING OF THE YEAR, AND NOT
CHANGE THROUGHOUT THE YEAR.


 


III.            THE VIPP COMPANY OBJECTIVES (VCOS) FOR THE CURRENT VIPP QUARTER
WILL GENERALLY BE COMMUNICATED TO VIPP PARTICIPANTS AT THE REGULAR QUARTERLY
EMPLOYEE MEETING, ALONG WITH THE DETERMINATION OF THE COMPANY OBJECTIVE
ACHIEVEMENT FOR THE PREVIOUS QUARTER. VCOS THAT ARE LONG TERM IN NATURE WILL
GENERALLY BE COMMUNICATED TO PARTICIPANTS AT THE FIRST REGULAR QUARTERLY
EMPLOYEE MEETING OF THE YEAR.


 


IV.           IT IS ANTICIPATED THAT THERE WILL GENERALLY BE BETWEEN 5 AND 10
VCOS EACH VIPP QUARTER, BUT THERE MAY BE A FEWER, OR GREATER, NUMBER.

 

8

--------------------------------------------------------------------------------



 


V.              THE VIPP COMPANY OBJECTIVES (VCOS) MAY INCLUDE, BUT ARE NOT
LIMITED TO THE FOLLOWING AREAS:


 


1.               CUSTOMER BOOKINGS METRICS


 


2.               CUSTOMER SATISFACTION METRICS


 


3.               EE TIMES SURVEY RESULTS


 


4.               AVERAGE TIME TO RESPOND TO SUPPORT CALLS


 


5.               AVERAGE/WEIGHTED TIMES TO CLOSE PROBLEMS/TROUBLE TICKETS


 


6.               BUG BACKLOG


 


7.               QOR METRICS


 


8.               MARKET PENETRATION WITH A PRODUCT


 


9.               SATISFACTION OF SPECIFIC COMMITMENTS TO PARTNERS


 


B.              PROCESS FOR DETERMINING THE COMPANY OBJECTIVE ACHIEVEMENT


 


I.                  AFTER THE END OF EACH QUARTER, THE CEO WILL PROVIDE HIS
RECOMMENDATION TO THE BOARD AS TO WHETHER THE COMPANY ACHIEVED, EXCEEDED, OR DID
NOT ACHIEVE THE PRIOR VIPP QUARTER’S VCOS.  THE CEO WILL PROVIDE WHATEVER
INFORMATION HE FEELS NECESSARY TO SUPPORT HIS RECOMMENDATION TO THE BOARD.  THE
BOARD OF DIRECTORS, IN ITS SOLE DISCRETION, WILL MAKE THE DETERMINATION AS TO
THE ACHIEVEMENT OF THE VCOS FOR THAT PRIOR VIPP QUARTER, AND WILL DETERMINE THE
RESULTING COMPANY OBJECTIVE ACHIEVEMENT TO BE USED IN THE PLAN PAYOUT FORMULA,
SUCH DETERMINATION BEING FINAL AND BINDING.


 


C.               CALCULATION OF COMPANY OBJECTIVE ACHIEVEMENT

 

Board of Director’s determination

 

Company Objective Achievement
calculation

All VCOs were achieved

 

100%

All VCOs were exceeded

 

120%

No VCOs were achieved

 

80%

Combination of the above, if there is more than one VCO for the quarter (some
combination of achieving, exceeding, not achieving)

 

Between 80 – 120%, at the discretion of the Board

 

8.                 Conflict Resolution

 

a.               The Board of Directors solely determines the Plan Payout % for
a VIPP Quarter, as well as the QRTs, QOITs, VCOs, the Revenue Range Percentage,
the Operating Income Range Percentage, and the Revenue Achievement, Operating
Income Achievement, and Company Objective Achievement, and such decisions are
final and binding.

 

b.              Any other conflicts or disputes arising from participation in
the program must first be brought to the attention of the Human Resources
Director, who will attempt to resolve the issue. Should the employee not attain
resolution, the Chief Financial Officer will review the issue and make a
determination. If such other conflict or dispute is not resolved by either the
Human Resource

 

9

--------------------------------------------------------------------------------


 

Director or the Chief Financial Officer, the Company’s Chief Executive Officer
will review the dispute and make a final determination.

 

c.               Any dispute or controversy arising out of, relating to, or in
connection with the VIPP, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be finally settled by binding
arbitration to be held in Santa Clara County, California under the Employment
Dispute Resolution Rules of the American Arbitration Association as then in
effect (the “Rules”).  The arbitrator may grant injunctions or other relief in
such dispute or controversy.  The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration, and judgment may be
entered on the decision of the arbitrator in any court having jurisdiction.  The
arbitrator shall apply California law to the merits of any dispute or claim,
without reference to rules of conflicts of law, and the arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law.  The Company shall pay the costs and expenses of such
arbitration, and each party shall pay its own counsel fees and expenses.

 


9.                 CHANGES TO THE PLAN


 

a.               The Company reserves the right to make changes to the plan at
any time.  All changes or amendments to the plan are subject to the approval of
the Board of Directors.

 

At Will Employment

 

Employment at the Company is at will.  Nothing in this plan modifies the at will
nature of employment at the Company, and the fact that any incentive payments
are earned does not guarantee continued employment at the Company.

 

10

--------------------------------------------------------------------------------


 

Addendum 1

 

to the

 

Synplicity Variable Incentive Pay Plan

 

Eligibility of Employees of Swedish Subsidiary

 

WHEREAS, Synplicity, Inc. (the “Company”) has a wholly owned Swedish subsidiary
called Synplicity AB, and that Synplicity AB has a wholly owned Swedish
subsidiary called Hardi Electronics AB (“Hardi”); and

 

WHEREAS, the Company would like to include current and future employees of Hardi
(or any successor organization to Hardi) in its Variable Incentive Pay Plan
(“VIPP”);

 

NOW, THEREFORE:

 

1.                               Employees of Hardi are eligible to participate
in the VIPP as of June 11, 2007, unless otherwise stated in their employment
contract, provided they meet the eligibility criteria set out in the VIPP,
including the exclusion of those employees who receive commission pay, but not
the criteria of those who work less than full time, defined as 30 or more hours
a week.  All Hardi employees, including those scheduled to work fewer than 30
hours per week, are eligible to participate in the VIPP, except those who
receive commission pay.

 

2.                               Payment of the VIPP to employees of Hardi is
subject to Swedish labor laws in regards to employment, dispute resolution and
applicable statutory payments, taxes, and fees.  All other terms and conditions
of the VIPP apply.

 

3.                               Employees of the Swedish entity will receive
payment through the Hardi payroll, as their employment contract terms
stipulate.  VIPP payments will be paid through Hardi accounting processes and
follow the usual and customary practices of the Hardi employee payroll.

 

4.                               This Addendum also applies to employees of any
successor organization to Hardi owned by Synplicity AB, whether such successor
organization is due to name change, change of corporate structure, or the like,
without further action.

 

--------------------------------------------------------------------------------